UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WASHINGTON TEACHERS’ UNION,
 LOCAL #6, AMERICAN FEDERATION
 OF TEACHERS, AFL-CIO,

    Plaintiff/Counter-Defendant,

      v.                                                    Civil Action No. 10-1387 (CKK)
 AMERICAN FEDERATION OF
 TEACHERS, AFL-CIO,

    Defendant/Counter-Plaintiff.


                                  MEMORANDUM OPINION
                                     (October 22, 2010)

       This case involves a dispute between the Washington Teachers’ Union, Local #6,

American Federation of Teachers, AFL-CIO (the “WTU”) and its parent union, the American

Federation of Teachers, AFL-CIO (the “AFT”) relating to the WTU’s failure to conduct a timely

election for its officers prior to July 1, 2010. On September 1, 2010, the Court issued an order

preliminarily enjoining the AFT from imposing an emergency administratorship on the WTU for

the purpose of conducting the WTU’s election. However, that preliminary injunction expired on

September 16, 2010, when the AFT Executive Council ratified an administratorship following a

hearing pursuant to Article VI, Section 15 of the AFT Constitution. On September 17, 2010, the

parties filed a [25] Joint Status Report indicating that “the parties had an agreement in principle

in which WTU will consent to the administratorship and to take such steps as are necessary to

conduct the election in accordance with the rules set forth in the [AFT’s] Decision and to

cooperate with the appointed administrator in developing the voter eligibility list and such other
steps as are necessary to the conduct of a prompt and fair election.” See [25] Joint Status Report

at 2. The WTU indicated that “in accordance with the terms of the agreement in principle with

the AFT,” it “will not contest the administratorship in further proceedings before this Court.” Id.

The parties indicated that they anticipated filing a stipulation of dismissal by the end of the

following week, i.e., by September 24, but the parties have not filed any such stipulation.

       Presently pending before the Court is the [26] Motion of Nathan Saunders for Conditional

Intervention, filed on September 30, 2010. Nathan Saunders (“Saunders”) moves to intervene in

this action “or the limited purpose of enforc[ing] the stipulation entered into by the parties in the

Joint Status Report.” See Mot. for Conditional Intervention at 1. That motion is opposed by

both the WTU and the AFT, each of which has filed a brief in opposition, to which Saunders has

filed a single brief in reply. Also pending before the Court is the WTU’s [28] Motion for

Dismissals. The WTU asks that the Court conditionally dismiss the WTU’s complaint without

prejudice and dismiss as moot the AFT’s counterclaim. Saunders has filed an opposition to the

WTU’s motion, to which the WTU has filed a reply. The AFT has filed a [34] Consent Motion

for Extension of Time to Respond to Motion to Dismiss, which is still pending before the Court.

       For the reasons explained below, the Court shall DENY Saunders’ [26] Motion for

Conditional Intervention and GRANT the AFT’s [34] Consent Motion for Extension of Time to

Respond to Motion to Dismiss. The Court shall HOLD IN ABEYANCE the WTU’s [28]

Motion for Dismissals.

                                        I. BACKGROUND

       The Court assumes familiarity with the facts of this case, which are laid out more

thoroughly in its September 1, 2010 Memorandum Opinion. The Court shall limit its recitation


                                                  2
of the facts to those most relevant to the pending motions.

        A.      The WTU’s 2010 Elections for Officers

        The WTU is a subordinate body of the AFT and an autonomous labor organization

representing teachers employed by the District of Columbia Public Schools (“DCPS”). Compl.

¶ 3. Pursuant to the WTU Constitution and By-Laws, the WTU was to have completed its 2010

elections in time for newly elected officers to be installed in May and assume office on July 1,

2010. However, the WTU failed to conduct a timely election because it did not have a valid

elections committee in place in the spring of 2010. With assistance from the AFT, the WTU

certified a new elections committee on May 27.

        On June 4, AFT President Randi Weingarten sent an e-mail to declared WTU presidential

candidates George Parker, Nathan Saunders, Elizabeth Davis, and Elections Committee Chair

Claudette Carson stating in part:

        AFT’s limited role in monitoring and assisting with the election of the Election
        Committee ended with the certification of the results by AAA. The duly-elected
        Election Committee now has responsibility for conducting the election of officers as
        described in the WTU constitution and bylaws. Therefore, it is neither necessary nor
        appropriate to include me and other AFT staff in each communication about the
        local’s internal election process.

WTU’s Mot. for Prelim. Inj., Parker Decl. ¶ 24 & Ex. 8 (6/4/10 E-mail). AFT General Counsel

David Strom later informed George Parker and Nathan Saunders that “AFT does not become

involved in local internal election issues until it is clear that the parties have exhausted their

avenues for redress at the local level.” Id. ¶ 23 & Ex. 7 (6/14/10 E-mail).

        Following the certification of the WTU Elections Committee on May 27, there was a

dispute within the WTU about whether the Executive Board or the Elections Committee should



                                                   3
set the new dates for the election, since the dates provided for in the WTU Constitution had

already passed. Parker Decl. ¶ 21. The WTU sought advice from its legal counsel, who rendered

an opinion on June 9 that it was the Executive Board, not the Elections Committee, that was

empowered to set new deadlines for nominations and elections of WTU officers. See Parker

Decl., Ex. 2 (6/9/10 Letter from Lee W. Jackson to George Parker). At a meeting held on June 9,

the WTU Executive Board passed a resolution setting the WTU’s internal election of officers for

the fall of 2010. Compl. ¶ 6. The Executive Board’s resolution called for the notice of

nominations to be sent out by September 30, with election balloting ending by November 30,

2010. Id. ¶¶ 7-8.

       On June 23, AFT President Weingarten sent a letter to WTU President Parker and the

members of the WTU Executive Board expressing concern over the election process for officers,

writing “there is no reason why three weeks after the Committee has been seated, the

nominations and elections process has not been commenced.” See AFT’s Mot. for TRO &

Prelim. Inj., Weingarten Decl., Ex. C (6/23/10 Letter from Randi Weingarten to WTU Executive

Board). On June 25, 2010, Parker replied to Weingarten, informing her of the Executive Board’s

action establishing a new elections schedule. See Parker Decl., Ex. 6 (6/25/10 Letter from

George Parker to Randi Weingarten).

       B.      The AFT Investigates the WTU

       Following the WTU’s failure to proceed with an election immediately after the Elections

Committee was put in place, the AFT Executive Council voted to initiate an investigation of the

WTU pursuant to its authority to investigate local elections under Article VI, Section 14(b) of the

AFT Constitution. Weingarten Decl. ¶ 9. On July 9, President Weingarten sent a letter to


                                                4
George Parker, Nathan Saunders, Elizabeth Davis, and Claudette Carson informing them of the

AFT’s investigation. Weingarten Decl., Ex. D (7/9/10 Letter). In the letter, Weingarten wrote,

“It is manifestly apparent that under the current circumstances of internal struggle that [sic] a

timely and proper election for the officers of the WTU is not possible. Therefore, it is necessary

and required that the national union step in to ensure an open, transparent and fair election for the

WTU members.” Id. at 2. The AFT Executive Council appointed three AFT Vice-Presidents to

conduct the investigation. Weingarten Decl. ¶ 9.

          On July 14, AFT General Counsel David Strom sent a Notice of Hearing letter to Parker,

Saunders, Davis, and Carson on behalf of the AFT investigatory committee informing them that

the committee would conduct a fact-finding hearing on July 21. See Parker Decl., Ex. 11 (Notice

of Hearing). The Notice of Hearing indicated that the committee would investigate the following

issues:

          1) When should the internal elections for officers and members of the Executive
          Board of the WTU take place in light of the fact that the precise dates set out in the
          WTU Constitution and Bylaws for the election could not be met because there was
          not a duly constituted Elections Committee in place to start the process in the spring
          of 2010?

          2) Whether the April 30th deadline for submitting nominations petitions set forth in
          the WTU Constitution and Bylaws should be followed in light of the fact that there
          was no duly constituted Elections Committee at that time and the Committee had not
          sent out the Notice of Nominations to the membership?

          3) What is the universe of WTU members who should be eligible to participate in the
          internal WTU election and should that universe include individuals who were
          excessed on June 30, 2010?

          4) Whether the recent suspension of salary and leave actions by the WTU President
          and Executive Board against First Vice President Saunders improperly impair
          Saunders’ ability to run for WTU office.



                                                    5
Id. at 2. A day-long hearing was held on July 21, in which various WTU officers and staff

appeared and presented evidence and testimony. Weingarten Decl. ¶ 10.

       On August 3, AFT President Weingarten sent a letter to WTU members informing them

that the investigation committee had made the following conclusions: (1) the election process

should start immediately, beginning with the prompt mailing of notice of nominations for all

open positions to members; (2) the April 30 petition deadline is no longer operative, and

therefore any candidate may submit nominating petitions for any open office; and (3) Saunders’s

salary should be reinstated because, although the WTU Executive Board had the inherent

authority to suspend Saunders’ salary, it should not have done so in the middle of the election

contest for which Saunders is a candidate. Parker Decl., Ex. 13 (8/3/10 Letter).

       On August 4, 2010, the AFT Executive Council issued its Washington Teachers Union

Investigation Decision and Order (“Decision and Order”). See Weingarten Decl., Ex. E

(Decision and Order). The Decision and Order discussed the investigation committee’s findings

and set forth the Executive Council’s decisions with respect to the issues investigated.

       With respect to the election schedule, the AFT Executive Council concluded that the

WTU Executive Board’s decision to schedule elections in the fall of 2010 was “not compatible

with the directives in the WTU Constitution that officers be elected and seated by July 1st.”

Decision and Order at 4. The Council found that “[w]hile . . . it is true that the necessity to

conduct an election for members of the Election Committee in May 2010 threw off the normal

election schedule, the counting of ballots on November 30, 2010 is too significant a deviation

from the intent of the local Constitution.” Id. The Council acknowledged that there may be

practical reasons to wait until fall to conduct the election, such as obtaining a more accurate list


                                                  6
of eligible voters, but that those practical reasons did not justify such a long delay. Id. The

Council found that the list of eligible voters should be those WTU voters who were eligible on

the last payroll period in June 2010. Id.

       With respect to Saunders, the Council found that during a board meeting on June 15,

2010, the WTU Executive Board had reduced Saunders’s salary to zero dollars and instructed the

WTU President to notify DCPS that Saunders’s release time should not be renewed for the 2010-

11 school year. Id. at 6. The Council expressed concern over the timing of this action, noting

that it occurred in the middle of Saunders’s campaign for the WTU presidency. Id. at 7. The

Council explained that “[o]nce the campaign has begun, heightened scrutiny is needed when an

officer is disciplined to ensure that this action is not motivated by retaliation.” Id. For that

reason, the Council determined that the WTU should restore Saunders’s pay forthwith and notify

DCPS that Saunders’s release time from the classroom should be extended at least through the

conclusion of the election. Id.

       On August 13, the WTU Executive Board sent a letter to the AFT Executive Council

asking that it reconsider the Decision and Order. See Parker Decl. ¶ 37 & Ex. 14 (8/13/10

Letter). On August 16, the AFT denied the request for reconsideration without explanation. Id.

¶ 38 & Ex. 15 (8/16/10 Letter from Randi Weingarten to George Parker). In a letter written to

George Parker and copied to the WTU Executive Board, AFT President Weingarten stated that

        Unless by noon on Tuesday, August 17, 2010, we receive an unequivocal sworn
        undertaking from you and the Executive Board . . . to comply in all respects with
        and to fully cooperate in all good faith the processes previously articulated [under
        the Decision and Order], an Administratorship shall . . . be established and an
        Administrator appointed . . . to restore the rights of members in election procedures
        or representation, to secure and safeguard the vital records and assets of the WTU
        from immediate threat, and to take such actions as are necessary to protect the


                                                   7
        interests of the membership, in accordance with Article VI of the Constitution and
        Bylaws of the [AFT], particularly Sections 14 and 15 and each of the subsections
        thereof, and the applicable provisions of law.

Id., Ex. 15. President Parker and the WTU Executive Board did not immediately respond to the

AFT’s statement.

       C.      The AFT Imposes an Emergency Administratorship

       On August 17, AFT President Weingarten wrote to WTU President George Parker and

informed him that at 11:30 a.m. that day, the AFT Executive Council voted unanimously to place

the WTU under a limited emergency administratorship pursuant to Article VI, Section 15(a) and

(c) of the AFT Constitution. See Parker Decl. ¶ 39 & Ex. 16 (8/17/10 Letter). The letter stated

that “[t]his action is part of our ongoing efforts to ensure that the WTU elections are carried out

in a manner consistent with the WTU constitution and the AFT Executive Council Decision and

Order dated August 4, 2010.” Id., Ex. 16. The letter indicated that AFT Southern Regional

Director Albert Squire would serve as the administrator. Id. President Weingarten appointed

three AFT Vice-Presidents to conduct an administratorship hearing.

       On August 26, 2010, President Weingarten issued a Notice of Hearing and Grounds for

Establishing an Administratorship to WTU President Parker and the members of the WTU

Executive Board. AFT’s Opp’n to WTU’s Mot. for Prelim. Inj., Second Weingarten Decl., Ex. J

(8/26/10 Notice). In that Notice, President Weingarten explained that the grounds for the

administratorship are:

       1. The actions by the WTU Officers and Executive Board in refusing to comply with
       the AFT Executive Council’s August 4th Decision and Order[.]

       2. The actions by the WTU Officers and Executive Board in obstructing the
       implementation of the Executive Council’s Decision and Order.


                                                 8
       3. The actions by the WTU Officers and Executive Board in failing to follow the
       provisions of both its Constitution and Bylaws and the AFT Constitution and Bylaws
       regarding the frequency of elections for officers and members of the Board.

       4. The WTU Officers and Executive Board’s violation of the local’s Constitution
       and Bylaws by holding onto office beyond their elected terms and refusing to conduct
       internal elections in a timely manner.

       5. The WTU Officers and Executive Board’s violation of the democratic rights of
       the WTU membership to vote for and elect leadership on the timetable that is set
       forth in the local’s Constitution and Bylaws.

       6. The WTU’s failure to provide the AFT Administrator the materials and
       cooperation that he has requested to carry out the election is a violation of the AFT
       and WTU Constitutions.

       7. Allegations that the WTU Officers and Executive Board have retaliated against
       one or more insurgent candidates and have used their authority improperly to
       continue in office and to retaliate against or punish opponents.

Id. at 2. The Notice announced that a hearing would be held on September 10, 2010, in which

WTU would have full opportunity to respond to these charges. Id.

       D.      WTU Files This Action

       On August 18, 2010, the WTU filed this action for declaratory and injunctive relief. The

WTU alleged that the AFT’s assumption of control over the WTU’s elections constituted a

trusteeship that was imposed in breach of the Constitution and Bylaws of the AFT and the WTU

and in violation of the Labor-Management Reporting and Disclosure Act (“LMRDA”), 29 U.S.C.

§§ 401-531. The WTU asked the Court to enter a declaratory judgment finding that the AFT is

in violation of the LMRDA and its Constitution and Bylaws and to enjoin the AFT from

interfering with the WTU’s election of officers. The AFT filed a counterclaim for declaratory

and injunctive relief seeking to compel the WTU to comply with the AFT’s Decision and Order

and its order of administratorship. On August 20, 2010, the parties filed cross-motions for


                                                9
preliminary injunctive relief.1 These motions were fully briefed by the parties on an expedited

basis, and the Court held a hearing on the motions on August 31, 2010.

       On September 1, 2010, the Court issued an Order and Preliminary Injunction granting in

part the WTU’s motion for injunctive relief. As explained in a Memorandum Opinion issued the

same day, the Court found that the AFT likely has authority under its Constitution and Bylaws

and the LMRDA to impose an administratorship on the WTU for the purpose of conducting a

timely election. However, the Court found that the AFT did not have grounds to impose an

“emergency administratorship” prior to a hearing under the terms of the AFT Constitution, and

therefore the Court enjoined the AFT from intervening in the WTU’s elections until an

administratorship was ratified after a fair hearing.

       On September 17, 2010, the parties filed a Joint Status Report with the Court. The

parties indicated that on September 10, 2010, the AFT conducted a hearing to determine whether

it was necessary to impose an administratorship on the WTU for the purpose of conducting its

elections. Following the hearing, the AFT Executive Council voted unamimously to uphold the

hearing board’s decision to impose an administratorship on the WTU. A copy of the “WTU

Administratorship Hearing and Decision” was attached to the Joint Status Report, containing,

inter alia, the following orders:

       1.        Effective on this day an administratorship for purposes of conducting the
                 WTU internal elections shall be implemented.
       2.        Pursuant to Article IV, Section 15(d) of the AFT Constitution, the
                 Administrator under the direction of the AFT President or her designee, “will
                 be authorized to . . . take such actions as are necessary to protect the interests
                 of the membership” in the conduct of the WTU internal election.
       3.        In light of the fact that the AFT and WTU constitutions, as well as federal


       1
           The parties also sought the issuance of a temporary restraining order.

                                                10
               labor law, have been violated by the delay in the conduct of the WTU’s
               internal elections, the Administrator shall have the authority, where necessary
               to perform his election duties, to suspend the provisions of the WTU
               Constitution and Bylaws.
        ...
        6.     The WTU shall restore the pay and release time status of the General Vice
               President [Saunders] forthwith.
        7.     Consistent with the provisions of the AFT Constitution in Article VI, Section
               15(e) the administratorship shall be concluded when the internal election has
               been concluded and the officers installed.

See [25] Joint Status Report, Ex. 1 at 7-8. This administratorship order was issued to the WTU

on September 17, 2010.

        In their Joint Status Report, the parties explained that they had “been in discussions

regarding the imposition of the administratorship and the timeline and rules by which the election

will be conducted.” They further stated that, “[a]s a result of these discussions, the parties had an

agreement in principle in which WTU will consent to the administratorship and to take such

steps as are necessary to conduct the election in accordance with the rules set forth in the

Decision and to cooperate with the appointed administrator in developing the voter eligibility list

and such other steps as are necessary to the conduct of a prompt and fair election.” The WTU

explained that it did not consent to or agree with the AFT’s rationale for imposing an

administratorship, but, “in accordance with the terms of the agreement in principle with the AFT,

[the WTU] will not contest the administratorship in further proceedings before this Court.” The

parties explained that they anticipated filing a stipulation of dismissal by the end of the following

week.

        The parties have not filed a stipulation of dismissal, but they have continued to proceed

with a schedule for conducting the election. The AFT has indicated that ballots for the election



                                                 11
have been mailed to the WTU membership and they will be counted on October 27, 2010, with

the winners installed as officers on October 28, 2010.

                                      II. LEGAL STANDARD

        Intervention in a civil action, whether as of right or permissive, is governed by Federal

Rule of Civil Procedure 24. The standard for intervention as of right is governed by Rule 24(a):

        On timely motion, the court must permit anyone to intervene who . . . claims an
        interest relating to the property or transaction that is the subject of the action, and is
        so situated that disposing of the action may as a practical matter impair or impede the
        movant’s ability to protect its interest, unless existing parties adequately represent
        that interest.

Fed. R. Civ. P. 24(a)(2). Unequivocally, the recognized requirements for intervention as of right

in this Circuit are: (1) timeliness; (2) a cognizable interest; (3) impairment of that interest; and

(4) lack of adequate representation by existing parties. See Smoke v. Norton, 252 F.3d 468, 470

(D.C. Cir. 2001); Williams & Humbert Ltd. v. W. & H. Trademarks Ltd., 840 F.2d 72, 74 (D.C.

Cir. 1988); see also Dimond v. District of Columbia, 792 F.2d 179, 192 (D.C. Cir. 1986). On the

issue of lack of adequate representation by the existing parties, the movant need only “sho[w]

that representation of his interest ‘may be’ inadequate.” Trbovich v. United Mine Workers of

Am., 404 U.S. 528, 538 n.10 (1972). A party seeking leave to intervene as of right pursuant to

Rule 24(a) must further demonstrate that it has both constitutional and prudential standing to

participate as a party in the case. Mova Pharm. Corp. v. Shalala, 140 F.3d 1060, 1074 (D.C. Cir.

1998) (“Thus, a party that seeks to intervene as of right must demonstrate that it has standing to

participate in the action.”).

        Alternatively, Rule 24(b) authorizes permissive intervention for anyone who files a timely

motion and “has a claim or defense that shares with the main action a common question of law or


                                                   12
fact.” Fed. R. Civ. P. 24(b)(1)(B). In exercising its discretion to permit intervention, “the court

must consider whether the intervention will unduly delay or prejudice the adjudication of the

original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

                                        III. DISCUSSION

       The issues presently before the Court involve whether there remains an active justiciable

controversy between the AFT and the WTU and whether Saunders has any right to intervene in

the dispute. Saunders’s motion for conditional intervention is premised on the theory that the

AFT and the WTU have stipulated that the WTU will comply with the terms of the AFT’s

administratorship, which includes a directive that Saunders’s salary and leave status be restored

forthwith. The AFT and the WTU dispute that their “agreement in principle” amounts to a

stipulation, and they argue that Saunders has no standing to enforce such an agreement. The

AFT and the WTU agree that their cooperation over the administratorship makes further

involvement by this Court unnecessary, but they disagree about whether the Court should dismiss

this action or merely stay further proceedings until the conclusion of the election. The Court

shall address these issues below.

       A.      Saunders’ Motion for Conditional Intervention

       Nathan Saunders, the present General Vice President of the WTU,2 moves to

conditionally intervene as a defendant in this action “for the limited purpose of enforcing the

stipulation agreed upon by the parties in the Joint Status Report.” Saunders seeks intervention

because he contends that the WTU has breached its obligation to restore his salary and inform



       2
        Although Saunders’s term of office should have expired earlier this year, he has
maintained his office pending the election of new officers.

                                                 13
DCPS of his leave of absence from the classroom. Saunders contends that despite the WTU’s

“agreement in principle” to comply with the AFT’s administratorship, it has refused to

compensate him. Saunders also contends that the WTU’s failure to comply with the

administratorship order has damaged him both personally and as an insurgent candidate for WTU

office. See Aff. of Nathan Saunders ¶¶ 14-18. Saunders also claims that the WTU has reached a

separate agreement with the AFT that will allow the WTU to ignore the AFT’s official order to

restore Saunders’s pay and leave status. Id. ¶ 12. Therefore, he argues that the AFT is not

adequately representing his interests. See Saunders’s Mem. at 14.

       Because the sole purpose of Saunders’s intervention is to enforce the parties’ “joint

stipulation,” the Court shall assume arguendo that Saunders meets the standard for intervention

under Rule 24 and consider whether there is any basis to grant his motion to enforce the “joint

stipulation.” Saunders characterizes the statements made by the parties in their Joint Status

Report as a stipulation that the parties have settled this case, which this Court may enforce in its

inherent authority. See Autera v. Robinson, 419 F.2d 1197, 1200 (D.C. Cir. 1969) (“It is now

well established that the trial court has power to summarily enforce on motion a settlement

agreement entered into by the litigants while the litigation is pending before it.”). Saunders also

argues that the doctrine of judicial estoppel precludes the parties from asserting that they have

reached a settlement and then taking actions contrary to that assertion. See Saunders’s Mem.

Supp. Mot. to Enforce Joint Stipulation at 11-13. Saunders therefore asks the Court to compel

the WTU to comply with the terms of the AFT’s administratorship order requiring the WTU to

restore Saunders’s pay and leave status.

       However, the Court does not agree with Saunders that the statements made by the parties


                                                 14
in their Joint Status Report qualify as an enforceable “stipulation” or settlement agreement. Both

the AFT and the WTU have explained in their opposition briefs that they did not intend their

statement in the Joint Status Report to constitute a “joint stipulation.” See [30] AFT’s Opp’n to

Mot. to Intervene at 4 n.1; [29] WTU’s Opp’n to Mot. to Intervene at 2-3. The parties filed their

Joint Status Report in response to a minute order issued by the Court on September 9, 2010,

asking the parties to “indicat[e] how they propose to proceed with this litigation.” In response,

the parties indicated that they had reached an “agreement in principle.” The Court understands

the phrase “agreement in principle” in accordance with its ordinary meaning to indicate that the

AFT and the WTU have resolved most, but not all, of their disputes with respect to the

imposition of the administratorship. The Court also understands that an “agreement in principle”

is not a final agreement because negotiations may break down and return the parties to their

original litigating positions. Therefore, the Court understood the parties to be reserving their

rights to continue prosecuting this litigation. Contrary to Saunders’s interpretation of the Joint

Status Report, this Court was not misled by the parties’ statements that they had an agreement in

principle that would likely obviate the need for further intervention by this Court. As such, there

is no joint stipulation or settlement agreement for this Court to enforce.

       Moreover, even if the parties had entered some sort of enforceable stipulation, it is far

from clear that Saunders has standing to enforce it. The parties indicated in their Joint Status

Report only that the WTU would consent to the administratorship and take other steps necessary

to conduct the election. The parties did not mention Saunders or in any way indicate that the

WTU had agreed to comply with all of the terms of the AFT’s administratorship order. The issue

contested in this action is the lawfulness of the AFT’s administratorship of the WTU; the issues


                                                 15
of how and whether the AFT administrator decides to act are not properly before the Court.

Therefore, even if the WTU has agreed not to contest the AFT’s administratorship, it is not at all

clear that the AFT administrator must force the WTU to take action with respect to Saunders.

Accordingly, the Court finds that there is no basis to grant Saunders’s motion to enforce the

parties’ “joint stipulation.” Because Saunders has moved to intervene solely for this limited

purpose, the Court shall therefore DENY Saunders’s motion for conditional intervention.

       The Court notes that Saunders filed an action in the Superior Court of the District of

Columbia, which the court dismissed without prejudice, and he has an action pending before the

Public Employee Relations Board pertaining to the WTU’s actions against him. See Saunders v.

Wash. Teachers’ Union, Local #6 of the Am. Fed’n of Teachers, 2010 CA 004845 (D.C. Super.

Ct. Sept. 24, 2010) (oral order dismissing without prejudice); WTU’s Opp’n to Mot. to Intervene,

Ex. D (copy of Saunders’s Public Employee Relations Board complaint, filed Sept. 29, 2010).

Therefore, he is not without recourse to recover the pay and leave status of which he believes the

WTU has wrongfully deprived him.

       B.      The WTU’s Motion for Dismissals

       The WTU seeks to have the Court dismiss the AFT’s counterclaim as moot and

conditionally dismiss its complaint in light of the WTU’s cooperation with the AFT regarding the

administratorship. The AFT has not yet filed a response to the WTU’s motion for dismissals, but

it has filed a [34] Consent Motion for Extension of Time to Respond to Motion to Dismiss. In

that consent motion, the AFT asks that the Court extend the time for the AFT to respond to

October 29, 2010, after the election has been completed. The AFT indicates that at that time, the

parties may be prepared to file a stipulation of dismissal. Because the WTU consents to this


                                                16
extension of time, the Court shall GRANT the AFT’s motion and hold in abeyance its decision

on the WTU’s motion for dismissals.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court shall DENY Nathan Saunders’s [26] Motion for

Conditional Intervention, GRANT the AFT’s [34] Consent Motion for Extension of Time to

Respond to Motion to Dismiss, and HOLD IN ABEYANCE the WTU’s [28] Motion for

Dismissals. An appropriate order accompanies this Memorandum Opinion.



Date: October 22, 2010                                  /s/
                                                  COLLEEN KOLLAR-KOTELLY
                                                  United States District Judge




                                             17